Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 1 of 9 PageID 157




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ERIC W. SPAULDING,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-183-FtM-38MRM

DONALD          SAWYER,        Facility
Administrator, JON PAUL CARNER,
Facility Security Director, DANIELLE
L. BREWER, County Judge, MARK
SNYDER,       Facility    Investigator,
DOTTY RIDDLE, Facility Grievance
Examiner, and GENNA MARX
BRISSON,          Vice      President,
Operations & Contract Administration,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff Eric Spaulding’s pro se Amended Complaint filed under

42 U.S.C. § 1983 on July 1, 2020. (Doc. 14). The Amended Complaint attaches various

exhibits. (Doc. 14-1 to 14-12). Spaulding seeks to proceed in forma pauperis (Doc. 2).

The Court dismisses this action finding the Amended Complaint does not state a claim

upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

                                           BACKGROUND

        Spaulding is civilly committed to the Florida Civil Commitment Center (“FCCC”)

under the Sexual Violent Predators Act, Fla. Stat. §§ 394.910–.913, by which a person




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 2 of 9 PageID 158




determined to be a sexually violent predator must be housed in a secure facility “for

control, care, and treatment until such time as the person’s mental abnormality or

personality disorder has so changed that it is safe for the person to be at large.” §

394.917(2). The Amended Complaint names: Donald Sawyer, Facility Administrator of

the FCCC; Jon Paul Carner, Security Director of the FCCC; Danielle L. Brewer, County

Court Judge; Mark Snyder, Facility Investigator at the FCCC; Dotty Riddle, Grievance

Examiner at the FCCC; and Genna Marx Brisson, Vice President of Operations and

Contract Administration, as Defendants. The Amended Complaint generally alleges

violations of the First, Fourth, Eighth, and Fourteenth Amendments to the U.S.

Constitution. (Doc. 14 at 6).

      The Amended Complaint sets forth these facts, which the Court assumes are true

at this stage of the proceedings. On August 15, 2019, two unidentified “Custody Officers”

searched Spaulding’s bunk area and seized his X-Box 360 and Blu-Ray DVD player

because he had not obtained the appropriate “care level” to have the seized items.

Approximately two weeks later, Spaulding had a hearing on the violation and was found

guilty of possession of unauthorized items. On January 8, 2020, after obtaining the

appropriate “care level,” Spaulding sought the return of his X-Box but Defendant Snyder

told him he could not return the item because two prohibited games had been installed

on the device. Spaulding filed a grievance and, citing to Defendant Judge Brewer’s

previous ruling in favor of the FCCC’s electronic contraband policy (see Doc. 14-8),

Defendant Carner responded to the grievance and told Spaulding his failure to report the

contraband prevented the return of the X-Box. Spaulding filed a grievance with Defendant

Sawyer, who also denied the grievance based on Judge Brewer’s previous decision.




                                           2
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 3 of 9 PageID 159




Spaulding’s appeal of Sawyer’s denial of his grievance was denied by Defendant Brisson.

As relief, Spaulding asks the Court to impose permanent injunctions against the

intentional infliction of emotional distress (“IIED”) and “unlawful Censorship/Viewpoint

Discrimination,” order Defendants to pay $1,000 each for their involvement, order Judge

Brewer to rescind her Order entered in a similar case (Doc. 14-8), and order the FCCC

to return his seized property.

                                   LEGAL STANDARD

       Because Spaulding seeks to proceed in forma pauperis, the Court is to review the

complaint sua sponte to determine whether it is frivolous, malicious, or fails to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii). Although

Spaulding is considered a non-prisoner due to his civil commitment status, he is still

subject to § 1915(e)(2). See Troville v. Venz, 303 F.3d 1256, 1260 (11th Cir. 2002)

(finding “no error in the district court’s dismissal of [a non-prisoner’s] complaint” under §

1915(e)(2)).

       The standard that governs dismissals under 12(b)(6) applies to dismissals under

§ 1915 (e)(2)(B)(ii). Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). However,

pro se complaints are held to “less stringent standards” than those drafted and filed by

attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S.

97, 106 (1976)). Under Rule 12(b)(6), a complaint may be dismissed if the claim alleged

is not plausible. Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007). All pleaded facts

are deemed true for the purposes of Rule 12(b)(6), but a complaint is still insufficient

without adequate facts. Id. The plaintiff must assert enough facts to allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”




                                             3
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 4 of 9 PageID 160




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The asserted facts must “raise a reasonable

expectation that discovery will reveal evidence” for the plaintiff’s claim. Twombly, 550

U.S. at 556. Setting forth “labels . . . conclusions, and a formulaic recitation of the

elements of a cause of action” is not enough to meet the plausibility standard. Id. at 555.

But the Court must read a pro se plaintiff’s complaint in a liberal fashion. Hughes v. Lott,

350 F.3d 1157, 1160 (11th Cir. 2003).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that the

defendant(s) deprived him of a right secured under the United States Constitution or

federal law, and (2) the deprivation occurred under color or state law. Arrington v. Cobb

County, 139 F.3d 865, 872 (11th Cir. 1998); U.S. Steel, LLC v. tieco, Inc., 261 F.3d 1275,

1288 (11th Cir. 2001). Plaintiff must establish an affirmative causal connection between

the defendant’s conduct and the constitutional deprivation. Swint v. City of Wadley, 51

F.3d 988 (11th Cir. 1995); Tittle v. Jefferson County Comm’n, 10 F.3d 1535, 1541 n.1

(11th Cir. 1994).

                                      DISCUSSION

A. Named Defendants

       Spaulding names the Honorable Danielle Brewer, a county judge in the Twelfth

Circuit, as a Defendant. (Doc. 14). Spaulding asks the Court to reverse Judge Brewer’s

ruling in a similar case (Doc. 14-8) and order Judge Brewer to pay him $1000.00 in

damages. (Doc. 14 at 9). Even assuming Plaintiff has standing to challenge Judge

Brewer’s ruling (not conceded), this Court does not sit as an appellate court over state

court rulings. Precedent also makes clear judges are generally immune from a suit for

money damages. See, e.g., Forrester v. White, 484 U.S. 219 (1988); Cleavinger v.




                                             4
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 5 of 9 PageID 161




Saxner, 474 U.S. 193 (1985); Dennis v. Sparks, 449 U.S. 24 (1980); Supreme Court of

Va. v. Consumers Union of United States, Inc., 446 U.S. 719 (1980); Butz v. Economou,

438 U.S. 478 (1978); Stump v. Sparkman, 435 U.S. 349 (1978); Pierson v. Ray, 386 U.S.

547 (1967). “It is a general principle of the highest importance to the proper administration

of justice that a judicial officer, in exercising the authority vested in him, shall be free to

act upon his own convictions, without apprehension of personal consequences to

himself.” Bradley v. Fisher, 80 U.S. 335, 347 (1871).

       Besides immunity from damages, judicial immunity cloaks a judge with immunity

from suit. Mitchell v. Forsyth, 472 U.S. 511 (1985). Judicial immunity is only overcome

in two sets of circumstances. Judges are not immune from liability for nonjudicial actions.

Forrester, 484 U.S. at 227–29; Stump, 435 U.S. at 360. Judge are not immune for judicial

actions taken in the complete absence of all jurisdiction. Stump, 435 U.S. at 356–57;

Bradley, 80 U.S. at 351. Neither circumstance is present here. The Amended Complaint

is dismissed with prejudice as to Judge Brewer.

       Plaintiff appears to attribute liability to the remaining defendants because they

participated in the grievance process. Because Spaulding does not have constitutionally-

protected liberty interest in a grievance procedure, defendants involvement in the

grievance process do not rise to a constitutional claim. Thomas v. Warner, 237 F. App'x

435, 438 (11th Cir. 2007) (citations omitted). Thus, the Court further finds the Amended

Complaint fails to allege an affirmative causal connection between the conduct of the

named FCCC officials and any alleged Constitutional deprivation. See, e.g., Rizzo v.

Goode, 423 U.S. 362 (1976).




                                              5
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 6 of 9 PageID 162




B. Constitutional Claims

       Liberally construing the Amended Complaint, it appears Spaulding is attempting to

claim a due process violation stemming from FCC’s officials’ seizure of his device and/or

the officials’ failure to return the device. Because Spaulding is civilly confined and not a

prisoner, his rights emanate from the Fourteenth Amendment and not the Eighth. See

Youngberg v. Romeo, 457 U.S. 307, 312 (1982). Under the Fourteenth Amendment, the

State may not “deprive any person of life, liberty, or property, without due process of

law[.]” Thus, “a § 1983 claim alleging a denial of procedural due process, requires proof

of three elements: (1) a deprivation of a constitutionally-protected liberty or property

interest; (2) state action; and (3) constitutionally-inadequate process.” Grayden v.

Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003) (citing Cryder v. Oxendine, 24 F.3d 175,

177 (11th Cir. 1994)).

       To have a property interest, Spaulding must demonstrate “more than an abstract

need or desire for it . . . . He must, instead, have a legitimate claim of entitlement to it”

under state or federal law.     Board of Regents v. Roth, 408 U.S. 564, 577 (1972).

Spaulding does not dispute that the two prohibited games were installed on his X-Box.

And, because FCCC officials deemed the property contraband, Spaulding had no

property interest in the seized items. See Weems v. St. Lawrence, 2009 WL 2422795 *4,

n.6 (S.D. Ga. 2009); see also Steffey v. Orman, 461 F.3d 1218, 1221 (10th Cir.

2006); Lyon v. Ferrier, 730 F.2d 525 (8th Cir. 1984); Kimble v. Michigan Dep’t of Corr.,

411 F.2d. 990, 991 (6th Cir. 1969). Further, Spaulding’s Amended Complaint is unclear

as to whether he has been deprived of ownership or mere possession. Weems, 2009

WL 2422795 *4. Similar to Weems, Spaulding does not allege that FCCC officials




                                             6
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 7 of 9 PageID 163




confiscated and destroyed his personal property under an established state procedure.

In fact, the exhibits attached to the Amended Complaint suggest Spaulding was provided

the opportunity to have his device sent out to someone. See (Doc. 14-5).

       Even if Spaulding could demonstrate a property interest in the seized items, he

cannot show the third element required for a procedural due process claim because the

Supreme Court has held that “an unauthorized intentional deprivation of property by a

state employee does not constitute a violation of the procedural requirements of the Due

Process Clause of the Fourteenth Amendment if a post-deprivation remedy for the loss

is available.” Hudson, 468 U.S. at 533. Spaulding cannot allege an inadequate post-

deprivation process because he was notified of the charges against him, had a hearing,

filed a grievance, and appealed the response to his grievance. (Doc. 14 at 6–7; Doc. 14-

1, 14-2, 14-5, 14-6 and 14-11). Furthermore, a claim regarding any loss or destruction of

his personal property may be raised in a tort action under Florida state law. See Fla. Stat,

Section 768.28 (1987). The Court finds that Spaulding has failed to state a claim under

the Fourteenth Amendment.

       Nor does the Amended Complaint articulate a Fourth Amendment claim because

the FCCC may search the bunk areas of its residents to enforce compliance with the

electronic media policy. The United States Supreme Court has determined that “[a] right

of privacy in traditional Fourth Amendment terms is fundamentally incompatible with the

close and continual surveillance of inmates and their cells required to ensure institutional

security and internal order.” Hudson v. Palmer, 468 U.S. 517, 527–28 (1984). Although

not a “prisoner,” Spaulding has been involuntarily confined to a “secure facility” under the

SVP Act upon a probable cause determination he meets the statutory definition of a




                                             7
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 8 of 9 PageID 164




sexually violent predator, due to his previous state conviction for a sexually violent

offense. See Fla. Stat. § 394.910. The same concerns raised in Hudson are at issue

here. See generally Hudson, 468 U.S. at 526–28 (discussing security concerns in place

of involuntary confinement); Pesci, 730 F.3d at 1299 (comparing civil commitment

detention center facilities to the prison context and recognizing FCCC officials are better

equipped than the courts to operate the facility). Thus, the dormitory room to which

Spaulding is assigned at the FCCC, albeit not a cell, is not protected by the Fourth

Amendment. Id. at 517. Spaulding cannot reasonably argue that he has a legitimate

“expectation of privacy” in his FCCC dormitory. Therefore, it is not a constitutional

violation for the defendants to search Spaulding’s dormitory. Shaarbay v. Palm Beach

County Jail, 350 F. App'x 359, 362 (11th Cir. 2009) (citing Padgett v. Donald, 401 F.3d

1273, 1278 (11th Cir. 2005) (citing Hudson, 468 U.S. at 525–26); see also Pesci v. Budz,

Case No. 2:12–cv–227–FtM–29SPC, 2012 WL 4856746, *6 (M.D. Fla. Oct. 12, 2012)

(dismissing claim stemming from search in dormitory at FCCC sua sponte).

      This Court has determined that a blanket prohibition against searches of a FCCC

resident's living area inherently contradicts the facility's needs of ensuring security and

implementing rules and regulations. See Marsh v. Dep't of Children & Families, Case No.

2:03–cv–162–FtM–29SPC, 2006 WL 2644917 (M.D. Fla. Sept. 14, 2006), aff'd other

grounds, 259 F. App'x. 201 (11th Cir. 2007) (finding FCCC resident has no Fourth

Amendment right to protections from searches in his FCCC room); see also Block v.

Rutherford, 468 U.S. 576 (1984). Other courts confronted with the same issue have

agreed with this Court. Belton v. Singer, Case No. 10–6462, 2011 WL 2690595 (D.N.J.

July 8, 2011); Banda v. Corzine, Case No. 07–4508–(WJM), 2007 WL 3243917 (D.N.J.




                                            8
Case 2:20-cv-00183-SPC-MRM Document 15 Filed 09/14/20 Page 9 of 9 PageID 165




Nov. 1, 2007); Riley v. Doyle, Case No. 06–C–574–C, 2006 WL 2947453 (W.D. Wis. Oct.

16, 2006).

        Finally, the Amended Complaint does not challenge the FCCC policy governing

contraband on electronic devices. Even if it did, the Amended Complaint fails to allege

sufficient facts to establish a causal connection between the FCCC’s conduct and the

deprivation of a First Amendment right, or otherwise demonstrate that the Turner2 factors

weigh in his favor. See Pesci v. Budz, 730 F.3d 1291, 1297 (11th Cir. 2013) (applying a

“modified Turner” standard by which to analyze First Amendment claims arising at the

FCCC and noting minor modifications in the Turner test because FCCC residents are not

“criminally” confined but encounter similar security concerns).

        Accordingly, it is now ORDERED:

        (1) Plaintiff Spaulding’s Amended Complaint (Doc. 14) is DISMISSED with

             prejudice as to Defendant Judge Brewer and DISMISSED without

             prejudice as the remaining defendants.

        (2) The Clerk is DIRECTED to enter judgment, terminate any pending motions and

             deadlines, and close the file.

        DONE and ORDERED in Fort Myers, Florida on this 14th day of September 2020.




Copies: All parties of record

2
  Under the Turner test, courts evaluating a claim should consider the following factors: (1) whether there
is a “valid, rational connection” between the regulation and a legitimate governmental interest put forward
to justify it; (2) whether there are alternative means of exercising the asserted constitutional right that remain
open to the residents; (3) whether, and the extent to which, accommodation of the asserted right will have
an impact on facility staff, other residents, and the allocation of the facility’s resources generally; and, (4)
whether the regulation represents an “exaggerated response” to the facility’s concerns. Turner v. Safley,
482 U.S. 78, 89–91 (1987).


                                                        9
